Citation Nr: 0523091	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  00-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
spondylolisthesis of the lumbosacral spine with degenerative 
disc disease and arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1951 to 
November 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).  In a decision of June 1998, the RO assigned a 
noncompensable initial rating for spondylolisthesis of the 
lumbosacral spine with degenerative disc disease and 
arthritis.   In a decision of July 1999, the RO revised the 
initial rating to 40 percent.  The rating was later made 
effective from July 19, 1988 which is the date of service 
connection.  

The Board notes that in a letter dated in March 2004 the 
veteran has raised a claim for an earlier effective date for 
a total rating based on individual unemployability due to 
service-connected disabilities.  He has also raised a related 
claim of clear and unmistakable error in a decision which 
denied a claim of July 1967.  However, those issues have not 
been developed or certified for appellate review.  
Accordingly, the Board refers those issues to the RO for any 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Significantly, pertinent items of evidence (such as a written 
statement from the veteran's spouse dated in April 2005, the 
report of an examination conducted by a private physician in 
April 2005 and a document from the Social Security 
Administration dated in November 2004) were received by the 
RO in April 2005 and were then forwarded to the Board prior 
to appellate review.   Those items of evidence were not 
considered by the RO in a rating decision, and were received 
subsequent to the issuance of the most recent supplemental 
statement of the case in February 2005.  The veteran has not 
waived his right to have this evidence considered by the RO 
in the first instance.  Therefore, these case must be 
returned to the RO for further procedural actions.    

The Board also notes that there are indications in the claims 
file that the veteran was previously in a VA vocational 
rehabilitation program.  Although this participation was many 
years ago, it was within the period of time of the initial 
rating which is currently under review which extends back to 
July 1988.  However, the vocational rehabilitation file is 
not associated with the claims files.  That folder should be 
obtained for consideration in connection with the current 
claim as it may contain evidence which is relevant to the 
veteran's claim for a higher rating for his back disorder.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  The 
adjudication of the claim should consider 
all evidence which has been presented 
since the statement of the case was 
issued in February 2005, including the 
additional evidence submitted by the 
appellant and any evidence contained in 
the vocational rehabilitation folder.  

3.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




